— Order unanimously reversed and matter remitted to Jefferson County Court for a hearing in accordance with the memorandum. Memorandum: The petition made out a prima facie showing of noncompliance with section 308 of the Code of Criminal Procedure which was “not conclusively refuted by unquestionable documentary proof contra”. (People V. Bichetti, 302 N. Y. 290, 296.) He was entitled to a hearing. (Appeal from order of Jefferson County Court denying, without a hearing, motion to vacate a judgment of conviction for burglary, third degree, rendered October 14, 1939.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.